Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 1 of 26 PageID #: 596




                                            REDACTED - PUBLIC VERSION




  Originally Filed: October 1, 2018
  Redacted Version Filed: October 9, 2018
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 2 of 26 PageID #: 597
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 3 of 26 PageID #: 598
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 4 of 26 PageID #: 599
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 5 of 26 PageID #: 600
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 6 of 26 PageID #: 601
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 7 of 26 PageID #: 602
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 8 of 26 PageID #: 603
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 9 of 26 PageID #: 604
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 10 of 26 PageID #: 605
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 11 of 26 PageID #: 606
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 12 of 26 PageID #: 607
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 13 of 26 PageID #: 608
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 14 of 26 PageID #: 609
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 15 of 26 PageID #: 610
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 16 of 26 PageID #: 611
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 17 of 26 PageID #: 612
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 18 of 26 PageID #: 613
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 19 of 26 PageID #: 614
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 20 of 26 PageID #: 615
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 21 of 26 PageID #: 616
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 22 of 26 PageID #: 617
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 23 of 26 PageID #: 618
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 24 of 26 PageID #: 619
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 25 of 26 PageID #: 620
Case 1:18-cv-01018-CFC-MPT Document 16 Filed 10/09/18 Page 26 of 26 PageID #: 621




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2018, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  October 9, 2018, upon the following in the manner indicated:

  Philip A. Rovner, Esquire                                              VIA ELECTRONIC MAIL
  Jonathan A. Choa, Esquire
  POTTER ANDERSON & CORROON LLP
  Hercules Plaza
  P.O. Box 951
  Wilmington, DE 19899
  Attorneys for Plaintiffs

  James H. Shalek, Esquire                                               VIA ELECTRONIC MAIL
  Baldassare Vinti, Esquire
  Nolan M. Goldberg, Esquire
  Fabio E. Tarud, Esquire
  PROSKAUER ROSE LLP
  Eleven Times Square
  New York, NY 10036-8299
  Attorneys for Plaintiffs



                                              /s/ Jack B. Blumenfeld
                                              _______________________________
                                              Jack B. Blumenfeld (#1014)
